Exhibit 10.2

 

Date:

 

August 3, 2005

 

 

 

To:

 

Peter T. Dameris

 

 

 

From:

 

Michael J. Holtzman, Senior Vice President, Finance and Chief Financial Officer

 

 

 

RE:

 

Notice of Contingent Restricted Stock Unit Award

 

You were granted a Contingent Restricted Stock Unit Award (an “Award”) from On
Assignment, Inc. (the “Company”) on August 3, 2005. Your Award is subject to
certain terms and conditions in this letter.

 

1.                                       Amount of your Award: The amount of
your Award is $1,200,000, payable in stock units or cash as specified in
paragraph 2 below.

 

2.                                       Payment of Your Award:  Subject to
approval of the Plan Amendment (as described in paragraph 3 below), if you
remain employed by the Company until the date of the Company’s 2006 Annual
Shareholders Meeting, you will be granted stock units representing shares of the
Company’s common stock with a value equal to the amount of your Award.  The
value will be determined based on the closing price of the Company’s common
stock on the date immediately prior to the Company’s 2006 Annual Shareholders
Meeting.

 

Notwithstanding the preceding paragraph, if the Company under goes a Change of
Control (as defined in your Executive Change of Control Agreement with the
Company) prior to the Company’s 2006 Annual Shareholders Meeting and you remain
employed by the Company until the Change of Control, the amount of your Award as
set forth in paragraph 1 will be paid to you in cash (less applicable
withholding taxes) upon the consummation of the Change of Control, and you shall
not receive a grant of stock units.  If your employment is terminated by the
Company without Cause (as defined in your Executive Change of Control Agreement)
during the period commencing with the Company entering into a definitive
agreement that would result in a Change of Control and ending with the
consummation of the Change of Control, you shall be considered to have been
employed until the Change of Control for the purpose of this paragraph 2.

 

3.                                       Other Important Terms and Conditions: 
Your Award is contingent upon the approval by the Company’s Board of Directors
(the “Board”) and the shareholders of the Company of an amendment to the
Restated 1987 Stock Option Plan (the “Plan”) increasing the number of shares
available for grant as awards other than stock options (the “Plan Amendment”),
except to the extent a

 

--------------------------------------------------------------------------------


 

Change of Control occurs prior to the date of the Company’s 2006 Annual
Shareholders Meeting.  If the Board and the shareholders of the Company do not
approve the Plan Amendment at or prior to the Company’s 2006 Annual Shareholders
Meeting, and a Change of Control has not occurred prior to the date of the
Company’s 2006 Annual Shareholders Meeting, you will not be granted stock units
or receive a cash payment in respect of your Award and your Award will
immediately lapse.

 

If the Board and the Company’s shareholders approve the Plan Amendment and you
are granted stock units in satisfaction of your Award, the stock units will be
subject to the terms and conditions determined by the Compensation Committee,
including a required vesting schedule of thirteen equal quarterly installments,
except as otherwise provided in your Executive Change of Control Agreement with
the Company.  Any payment of your Award shall be reduced for applicable
withholding taxes.

 

--------------------------------------------------------------------------------

 